Citation Nr: 0413074	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-20 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for a partial 
sural and superficial peroneal neurectomy of the left ankle 
(hereinafter, nerve disorder of the left lower extremity), 
currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (the RO).  



Procedural history

The veteran served on active duty from January 1981 to May 
1981 and from February 1993 to June 2000. 

The veteran was granted service connection for a nerve 
disorder of the left lower extremity in an August 2001 rating 
decision; a 10 percent disability rating was assigned.  

In August 2002, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
for the nerve disorder of the left lower extremity.  She also 
requested temporary 100 percent ratings for multiple periods 
of convalescence under 38 C.F.R. § 4.30.  In a March 2003 
rating decision, the RO granted temporary total ratings under 
38 C.F.R. § 4.30 from April 4, 2001 to September 1, 2001 and 
from January 28, 2002 to April 1, 2002.  In the intervening 
periods and at the expiration of the last temporary total 
rating, the RO continued to assign a 10 percent rating.  The 
veteran disagreed with the March 2003 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in July 2003.  

In a June 2003 rating decision, the veteran was awarded an 
additional temporary 100 percent disability rating under 
38 C.F.R. § 4.30, effective from January 27, 2003 to April 1, 
2003.  In a July 2003 rating decision, the veteran's 
disability rating was increased to 30 percent.  The veteran 
submitted a VA Form 21-4138 in July 2003 indicating her 
desire to continue her appeal.  See also AB v. Brown, 6 Vet. 
App. 35 (1993) [applicable law mandates that it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that a claim remains 
in controversy where less than the maximum benefit available 
is awarded].  

Issues not on appeal

In the August 2001 rating decision, the RO also granted 
service connection for a bunionectomy and resulting scars on 
the left foot, and awarded a 10 percent disability rating for 
each.  To the Board's knowledge, the veteran has not 
disagreed with those decisions.  Accordingly, they are not 
within the Board's jurisdiction and will be addressed no 
further in this decision.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

The veteran also has not expressed disagreement as to any of 
the temporary total ratings assigned by the RO.  

The veteran has complained in her notice of disagreement and 
in her VA Form 9 of the effects of a spinal cord stimulator, 
which has been implanted in her back and which is used to 
control the symptoms associated with her nerve disorder of 
the left lower extremity.  The Board notes that service 
connection is not currently in effect for residuals of the 
implantation of the spinal cord stimulator and that the 
veteran appears to be claiming service connection on a 
secondary basis.  See 38 C.F.R. § 3.310 (2003).  That issue 
is referred to the RO for any action deemed appropriate.


FINDING OF FACT

The veteran's nerve disorder of the left lower extremity is 
manifested by complaints of pain, numbness and tingling in 
the left foot and leg.  Objective clinical findings include 
continuous pain, but no joint involvement, normal motor 
function, dorsiflexion to 15 degrees with some weakness, 
plantar flexion to 45 degrees, and decreased sensations in 
the left lower leg and foot.


CONCLUSION OF LAW

The criteria for a higher disability rating for the service-
connected nerve disorder of the left lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8521 (2003).
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for her service-connected nerve disorder of the left 
lower extremity.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the March 
2003 rating decision, by the June 2003 statement of the case 
(SOC), and by the July 2003 supplemental statement of the 
case (SSOC) of the pertinent law and regulations, of the need 
to submit additional evidence on her claim, and of the 
particular deficiencies in the evidence with respect to her 
claim.  

More significantly, a letter was sent to the veteran in 
September 2002, which specifically referenced the VCAA.  The 
letter described the evidence that was still needed to 
substantiate her claim.  Crucially, the veteran was informed 
by means of the September 2002 letter as to what evidence she 
was required to provide and what evidence VA would attempt to 
obtain on her behalf.  The letter requested that, if the 
veteran had "any medical evidence to support [her] claim for 
an increased evaluation, [she should] submit this evidence."  
The letter further explained that VA would assist her in 
getting VA or private evidence, but that she was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  It also explained that she could 
submit her own statements describing the increase in her 
disability.  

The Board finds that this document properly notified the 
veteran and her representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent]. 

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in March 2003, prior to the expiration 
of the one-year period following the September 2002 
notification of the veteran of the evidence necessary to 
substantiate her claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the veteran expressly 
notified him that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of her statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the veteran identified hospitalization and 
treatment records from Walter Reed Army medical Center and 
the National Naval Medical Center.  The RO requested and 
obtained these records.  The RO also arranged for VA 
examinations in December 2002 and July 2003.  In addition, 
the veteran submitted private records with her notice of 
disagreement in April 2003.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony; she 
indicated in a her VA Form 9 that she did not want a hearing 
before a Veterans Law Judge, and she did not request a 
hearing before the RO.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003) [application of rating schedule].

Rating musculoskeletal disabilities 

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Analysis

The veteran is seeking an increased disability rating for her 
service-connected nerve disorder of the left lower extremity, 
which is currently evaluated as 30 percent disabling under 38 
C.F.R. § 4.124a, Diagnostic Code 8721s-8522 (2003).  She 
essentially contends that the symptomatology associated with 
the disorder is more severe than is contemplated by the 
currently assigned rating.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to a nerve disorder of 
the left lower extremity, the veteran has also been diagnosed 
with left bunionectomy residuals and left bunionectomy scars.  
As noted in the Introduction, service connection has been 
granted for those disabilities and compensable ratings have 
been assigned.  While the evaluation of the same disability 
under various diagnoses is to be avoided, see 38 C.F.R. § 
4.14 (2003), the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

Here, all of the noted left lower extremity disabilities are 
service connected.  The veteran is currently receiving a 10 
percent rating for the bunionectomy residuals and a 10 
percent rating for the bunionectomy scars.  Therefore, the 
symptoms attributable to those disabilities are being 
separately compensated.  Moreover, as will be discussed in 
more detail below, the manifestations of the veteran's nerve 
disorder, such as pain, numbness, tingling and weakness, have 
been clinically identified and differentiated from the 
bunionectomy and foot scars, so differentiation among the 
three disabilities is possible.  Accordingly, the Board 
believes that the medical evidence with respect to the 
various left lower extremity disabilities is adequately 
distinguished.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2003).

The Board finds that Diagnostic Code 8521 appears to most 
closely match the evidence and reported symptomatology with 
respect to the veteran's nerve disorder of the left lower 
extremity.  While Diagnostic Code 8522 addresses specifically 
the superficial peroneal nerve, which is one of the nerves 
identified as being affected by the veteran's nerve disorder 
of the left lower extremity, the Board notes that Diagnostic 
Code 8522 provides a maximum disability rating of 30 percent.  
Since the veteran's disability has already been assigned a 30 
percent rating, application of that diagnostic code would not 
avail her.  

The other nerve involved in the veteran's nerve disorder of 
the left lower extremity has been identified as the sural 
nerve.  The sural nerve (nervi suralis) is a branch of the 
common peroneal nerve.  See Dorland's Illustrated Medical 
Dictionary, 1125 (28th ed).  The common peroneal nerve is 
rated under Diagnostic Code 8521, which provides for a 40 
percent maximum rating.  Accordingly, the Board finds that 
Diagnostic Code 8521 is the most appropriate diagnostic code, 
given the reported symptomatology and anatomical region 
affected.  The veteran has not suggested that another 
diagnostic code would be more appropriate, and the Board 
finds that the objective evidence does not indicate such.  
Accordingly, Diagnostic Code 8521 is the most appropriate as 
to this issue and the Board will apply it below.

Specific schedular criteria

Diagnostic Code 8521 [paralysis of the external popliteal 
nerve (common peroneal)] provides the following levels of 
disability: 

40% Complete; foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes 

Incomplete: 

30 %  Severe; 

20%  Moderate;

10% Mild.

See 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2003).

For reference purposes, the Board notes that Diagnostic Code 
8522 [paralysis of musculocutaneous nerve (superficial 
peroneal)] provides the following levels of disability: 

30 % Complete; eversion of foot weakened



Incomplete: 
 
20 %  Severe; 

10%  Moderate;

0% Mild.

See 38 C.F.R. § 4.124a, Diagnostic Code 8522 (2003)

Schedular rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003)  [history of injury]; Peyton v. Derwinski, 1 Vet. App. 
282, 287 (1991).  However, where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran is currently assigned a 30 percent disability 
rating for a severe level of impairment of her left lower 
extremity.  As noted above, a 40 percent rating is the 
highest rating available for a disability of the sural nerve 
under Diagnostic Code 8521.  Upon review of the evidence of 
record, and for reasons expressed immediately below, the 
Board has concluded that the award of a 40 percent rating is 
not warranted in this case.  

A disability rating at the 40 percent level under Diagnostic 
Code 8521 requires the equivalent of complete paralysis of 
the nerve.  In the veteran's case, the medical evidence does 
not reflect complete paralysis.  Indeed, the July 2003 
examination results show that the veteran is able to use and 
manipulate her ankle.  While that examination indicates that 
her ability to walk, drive and run is affected by the 
disorder, the veteran was reported to have dorsiflexion of 
the foot to 15 degrees with some weakness and plantar flexion 
to 45 degrees.  The examiner noted decreased sensations in 
the left foot and lower leg and decreased touch in the left 
foot laterally, but such findings are clearly less severe 
than complete paralysis.  

With respect to the other criteria for a 40 percent rating, 
the Board notes that there has been no evidence of such 
symptoms as foot drop or droop of the first phalanges of all 
toes.  Indeed, the Board believes that the dorsiflexion 
findings reported by the July 2003 examiner are inconsistent 
with a finding of foot drop.  

The evidence does not show that abduction of the foot is 
lost, or that adduction is weakened.  As stated, the December 
2002 examiner found that motor function of the foot was 
normal, with 5 out of 5 power.  The more recent July 2003 
examination did show some weakness of the foot on 
dorsiflexion, but did not describe weakness on adduction.  
Nevertheless, even if this criterion were conceded, the 
overall disability picture would still not approximate the 
complete paralysis characteristic of the 40 percent level.

Finally, the evidence does not show that there is anesthesia 
covering the entire dorsum of the foot and toes.  The July 
2003 examiner described decreased sensation, but only in the 
lateral aspect of the lower leg and foot.  Ankle sensation 
was 1+.  The examiner described hyperesthesia of the left 
ankle, which is the opposite of anesthesia.  See Dorland's 
Illustrated Medical Dictionary, 793 (28th ed.) [a dysesthesia 
consisting of increased sensitivity, particularly a painful 
sensation from a normally painless touch stimulus].  
Similarly, the December 2002 VA examiner described both a 
lack of sensation and hyperesthesia on the left lateral 
aspect of the feet, including the left lateral aspects of 
lower leg.  The finding of lack of sensation certainly 
indicates reduced sensation and may well be interpreted as 
anesthesia.  However, these findings indicate that such 
symptoms are primarily located on the left side of the foot 
and leg.  There is no finding that such symptoms affect the 
entire dorsum of the foot and toes.  

The Board has considered the applicability of the Court's 
holding in Mauerhan v. Principi, 16 Vet. App. 436 (2002), 
which provides that, the use of the term "such as" in the 
rating criteria demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
disability rating.  However, Mauerhan dealt with the rating 
schedule governing mental disorders.  In the case of 
Diagnostic Code 8521, no such qualifiers are used.  The 
criteria enumerated under Diagnostic Code 8521 are 
unambiguous.  When terms of regulation are unambiguous, "no 
further inquiry is usually required".  
See Mauerhan, 16 Vet. App. at 442, citing Glover v. West, 185 
F.3d 1328 (Fed. Cir. 1999).  

In essence, the Board finds that the medical evidence of 
record demonstrates that type and degree of symptomatology 
which have been clinically demonstrated do not approximate 
those which would allow for the assignment of a 40 percent 
rating.  As stated above, symptoms approximating complete 
paralysis have not been shown.  The Board also finds it 
significant that the December 2002 VA examiner found that the 
veteran's injury involves only the sensory part of her ankle 
and it affects her on lack of sensation and hyperesthesia on 
the left lateral aspect of the feet, including the left 
lateral aspects of lower leg.  Notably, the examiner found 
that the motor part was intact with 5 out of 5 power on the 
left and also for dorsiflexion and plantar flexion of the 
left foot.  Motor function was normal but the sensory 
function was affected on the left lateral aspect of the foot 
and left lower lateral parts of the leg.  

The Board observes in passing that a note preceding the 
schedule of ratings for diseases of the peripheral nerves 
states that, "[w]hen the involvement is wholly sensory, the 
rating should be for the mild or, at most, the moderate 
degree."  Although this places in question the RO's 
assignment of a 30 percent rating for "severe" impairment, 
the Board will not modify that decision.  

The Board also notes that, although for the reasons discussed 
above, the veteran is being rated under Diagnostic Code 8521, 
to ensure consistent application of the rating schedule the 
Board remains cognizant of other diagnostic codes related to 
function of the foot.  In particular, complete loss of use of 
a foot warrants a 40 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5167 (2003).  Here, as discussed in detail 
above the evidence simply does not show that the veteran has 
completely lost the use of her left foot.  The Board notes 
that 38 C.F.R. § 4.63 offers some guidance on this point.  
Although specifically applicable to the issue of entitlement 
to special monthly compensation, that section states that 
loss of use of a foot is held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion, etc., could be accomplished equally well by 
an amputation stump with prosthesis.  38 C.F.R. § 4.63 
(2003).

In this case, the evidence shows that the veteran has fairly 
good functional use of her foot, albeit with a severe level 
of impairment due primarily to pain and decreased sensation.  
Accordingly, the level of disability contemplated for a 40 
percent rating is not met or approximated in this case, and 
the Board therefore concludes that a 40 percent disability 
rating is not warranted.  

The amputation rule

As discussed elsewhere in this decision, in addition to the 
veteran's service-connected nerve disorder, now rated as 30 
percent disabling, she is in receipt of a 
10 percent disability rating for her residuals of 
bunionectomy surgery to the left foot and a 10 percent rating 
for bunionectomy scars of the left foot.  This provides for a 
combined disability rating of 40 percent for disabilities of 
the left lower extremity.  

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  In particular, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation under Diagnostic Code 5165.  See 38 C.F.R. § 4.68 
(2003).  Therefore, by operation of the amputation rule, a 
higher disability rating above the combined 40 percent could 
not be awarded in any event.  

De Luca considerations 

The Board does not believe that DeLuca considerations apply 
in this case, since it involves a neurological disability, 
not a musculoskeletal disability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, supra.  Indeed, virtually all of the factors 
encompassed in 38 C.F.R. §§ 4.40 and 4.45 (pain, 
incoordination, fatigability and weakness) are to be 
contemplated in the schedular ratings for neurological 
disabilities.  

The Board has the fundamental authority to decide a claim in 
the alternative. 
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  Assuming 
DeLuca theoretically applies to this case, additional 
disability could not be awarded an any event.  In Johnston v. 
Brown, 
10 Vet. App. 80, 85 (1997), the Court determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. 
§ 4.40 and 4.45 are applicable.  In the instant case, as 
explained above the veteran is currently in receipt of a 
combined 40 percent rating for her service-connected 
disabilities below the right knee, which is the maximum 
rating allowable under the amputation rule.  See 38 C.F.R. § 
4.68 (2003).  Accordingly, the aforementioned provisions of 
38 C.F.R. § 4.40 and § 4.45 are not for consideration.  

Additional considerations

Although the matter has not been raised by the veteran, the 
Board has explored the possibility of whether the injury to 
the veteran's superficial peroneal nerve can be separately 
rated from the injury to her sural nerve.  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2003); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  However, in Esteban, the Court held that the 
conditions were to be rated separately under 38 C.F.R. § 
4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  The critical 
element cited for the circumstances in Esteban was "that none 
of the symptomatology for any one of [the] conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other [...] conditions."  Id. at 262.  In this case, the Board 
notes that both injuries involve the nerves system, they both 
relate to sensation of the left foot, and they result in 
identical and indistinguishable symptomatology.  Indeed, no 
clinical evaluation has attempted to distinguish any part of 
the neurological symptomatology.  For these reasons, the 
Board believes that separate ratings are not warranted and 
would in fact constitute pyramiding.  See 38 C.F.R. § 4.14 
(2003).  
In any event, as explained above even if separate ratings 
were warranted this would not result in any additional 
benefit to the veteran because of the amputation rule.

The Board is of course aware of the veteran's contentions 
concerning the severity of her service-connected nerve 
disorder of the left lower extremity.  However, as discussed 
above, her statements to medical care providers have been 
extensively considered in rejecting a 40 percent rating.  The 
Board also notes that, although the veteran is competent to 
report her symptoms, like all evidence her self-reports must 
be evaluated in the light of the entire record.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) [the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole]. The Board believes that the objective 
evidence of record, which, as indicated above, does not 
demonstrate the equivalent of complete paralysis of the sural 
nerve, outweighs the veteran's statements.  

The veteran also stated in her July 2003 VA Form 9 that a VA 
doctor told her that her disability should be rated higher 
than 30 percent.  However, the veteran's account of what a 
physician purportedly said, filtered as it is through a 
layperson's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Board 
has considered the medical findings reported in the record, 
and has concluded that they do not warrant a higher schedular 
rating.    Moreover, it is not the responsibility of VA 
physicians to assign, or to suggest the level of, disability 
ratings. 

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for her service-connected nerve disability of the left 
lower extremity on a schedular basis.  The benefit sought on 
appeal is accordingly denied.




ORDER

The claim of entitlement to an increased rating for a left 
lower extremity disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



